Case: 15-51225         Document: 00513975809      Page: 1    Date Filed: 05/02/2017




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                     No. 15-51225                               FILED
                                   Summary Calendar                          May 2, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN CARLOS FRANCO-VILLAGRANA,

                                                 Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 2:15-CR-479-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
        Juan Carlos Franco-Villagrana pleaded guilty to illegal reentry and was
sentenced to 46 months of imprisonment. He argues that the district court
erred       in   applying    the   crime-of-violence     enhancement          of      U.S.S.G.
§ 2L1.2(b)(1)(A)(ii) (2014) based on his prior Texas conviction for burglary of a
habitation.




        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51225    Document: 00513975809     Page: 2   Date Filed: 05/02/2017


                                 No. 15-51225

      Section 30.02(a) of the Texas Penal Code is divisible, the state court
documents reflect that Franco-Villagrana violated § 30.02(a)(1), and a violation
of § 30.02(a)(1) constitutes generic burglary of a dwelling. See United States v.
Uribe, 838 F.3d 667, 670-71 (5th Cir. 2016), cert. denied, 2017 WL 661924 (Mar.
20, 2017) (No. 16-7969); § 2L1.2(b)(1)(A)(ii) & comment. (n.1(B)(iii)) (2014).
Accordingly, the district court did not err in applying the crime-of-violence
enhancement. See Uribe, 838 F.3d at 671.
      The judgment of the district court is AFFIRMED.




                                       2